                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


DAVID LEE HUDDLESTON,

                       Plaintiff,

v.                                                                    No. 18-cv-1075-KRS


SUSANA MARTINEZ, et al.,

                       Defendants.


                               ORDER TO CURE DEFICIENCY

        On November 16, 2018, Plaintiff filed a Motion to proceed in forma pauperis. (Doc. 2).

The Court has reviewed the Motion and determines it does not provide sufficient information for

the Court to determine whether Plaintiff is unable to pay the required fees. The Court requires

plaintiffs seeking to proceed without prepaying fees to file the “Application to Proceed in

District Court Without Prepaying Fees or Costs (Long Form).” Plaintiff’s motion is deficient

because Plaintiff has not included the proper form of application. Failure to file this application

within twenty-one (21) days from entry of this order and failure to follow all instructions in the

application may result in denial of the motion to proceed in forma pauperis. Any papers Plaintiff

files in response to this order must include the civil cause number (No. 18-cv-1075-KRS) of this

case.

        IT IS, THEREFORE, ORDERED that Plaintiff file an “Application to Proceed in

District Court Without Prepaying Fees or Costs (Long Form)” on or before December 11, 2018.

        IT IS FURTHER ORDERED that the Clerk send to Plaintiff a copy of this order and an


                                                 1
“Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form).”



                                           _____________________________________
                                           KEVIN R. SWEAZEA
                                           UNITED STATES MAGISTRATE JUDGE




                                              2
